     Case 1:19-cv-00994-AWI-JLT Document 16 Filed 09/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 GUILLERMO TRUJILLO CRUZ,                          Case No. 1:19-cv-0994-AWI-JLT (PC)

12                  Plaintiff,                       ORDER DENYING AS MOOT PLAINTIFF’S
                                                     MOTION TO PROSECUTE FIRST AMENDED
13                  v.                               COMPLAINT
14 LT. J. OSTRANDER, S. SAVOIE,
                                                     (Doc. 13)
15                  Defendants.
16
           The Court found Plaintiff’s complaint a cognizable First Amendment retaliation claim
17
     against CO Savoie and a Fourteenth Amendment equal protection claim against Lt. Ostrander.
18
     (Doc. 8.) In the screening order, the Court directed Plaintiff to file a notice as to whether he wished
19
     to proceed on the complaint as screened, to stand on his complaint, or to file a First Amended
20
     Complaint. Shortly thereafter, Plaintiff filed a First Amended Complaint. (Doc. 10.) Plaintiff then
21
     filed a motion titled “Plaintiff’s Request for the Courts to Return the Incomplete Amended
22
     Complaint,” which the Court construed as a motion to withdraw the First Amended Complaint and
23
     leave to file a Second Amended Complaint. (Docs. 11, 12.) The First Amended Complaint was
24
     thus stricken, and the Court granted Plaintiff leave to file a Second Amended Complaint.
25
           Plaintiff has now filed a motion seeking to refile the stricken First Amended Complaint as
26
     the operative pleading. (Doc. 13.) Plaintiff also later filed another amended civil rights complaint.
27
     (Doc. 15.) Due to this most recently filed pleading, which now serves as the operative pleading,
28

                                                       1
      Case 1:19-cv-00994-AWI-JLT Document 16 Filed 09/08/20 Page 2 of 2


 1 Plaintiff’s “Motion to Prosecute the First Amended Complaint” (Doc. 13) is DENIED as moot.

 2
     IT IS SO ORDERED.
 3

 4     Dated:   September 7, 2020                       /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                2
